     Case 1:18-cr-10166-DPW Document 67 Filed 09/15/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT

                          DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                              )
                                                      )
               v.                                     )   NO. 18-CR-10166-DPW
                                                      )
JUAN DAVID                                            )


                             MOTION TO SELF-REPORT


       Now comes the Defendant, Mr. Juan David, who respectfully moves that, in the

event that this Honorable Court sentences him to a term of incarceration, he be allowed to

self-report to the prison designated by the Bureau of Prisons.

       In support of this request, the Defendant states that he pled to a one count indictment

charging Felon in Possession of a Firearm, in violation of 18 U.S.C. § 922(g). The Court

deferred acceptance of the guilty plea until the sentencing hearing date.

       Mr. David was released on May 7, 2018 on conditions including drug treatment and

later to maintain a residence at the family home of girlfriend in Newton, MA.

       During the pendency of this case Mr. David has taken his conditions of release and

drug treatment tremendously seriously. We ask the Court consider our Sentencing

Memorandum, filed on September 12, 2019 for further detail concerning Mr. David’s

progress while on release.

       The additional weeks of time in the community would have a positive impact on

his family with little risk to the community or the Court.

       We believe that 18 U.S.C. § 3145(c) modifies § 3143 in a manner that allows the

court to permit an individual to self-report under these circumstances. § 3145(c) states: “A
      Case 1:18-cr-10166-DPW Document 67 Filed 09/15/19 Page 2 of 2



person subject to detention pursuant to section 3143(a)(2) or (b)(2), and who meets the

conditions of release set forth in section 3143(a)(1) or (b)(1), may be ordered released,

under appropriate conditions, by the judicial officer, if it is clearly shown that there are

exceptional reasons why such person’s detention would not be appropriate.”

        For these reasons we respectfully request that Mr. David be permitted to self-report

to the prison designated by the Bureau of Prisons. 1

                                                                  Respectfully submitted,

                                                                   JUAN DAVID
                                                                   By his Attorney

                                                                   Respectfully submitted,

                                                                   /s/ Jessica Thrall
                                                                   Jessica Thrall,
                                                                    B.B.O.: 670412
                                                                   Assistant Federal Public Defender
                                                                   51 Sleeper Street, 5th Floor
                                                                   Boston, MA 02210
                                                                   Tel: 617-223-8061


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) on September 15, 2019.


                                                              /s/ Jessica Thrall
                                                              Jessica Thrall




1
 The Defendant would cite to other cases in this District which are so-called ‘mandatory detention’ cases
where the Court has been willing to allow a self-report: U.S. v. Sharik Mendes, 16-CR-10210-DPW.


                                                    2
